120 Ga. App. 295 (1969)
170 S.E.2d 305
JONES
v.
THE STATE.
44698.
Court of Appeals of Georgia.
Argued September 2, 1969.
Decided September 10, 1969.
W. L. Gower, R. E. Llorens, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, for appellee.
EBERHARDT, Judge.
Willie Hoyt Jones was convicted of voluntary manslaughter. His motion for new trial was overruled and he appeals. Held:
1. The general grounds are without merit.
2. It was not error to admit, as a part of the res gestae, a statement made by defendant's mother, who had witnessed the stabbing, made to a neighbor to whose house she had gone within a few minutes after the event, while in a highly nervous and excited condition, that "I am in trouble. Willie stabbed Bob. I don't know why." The Willie referred to was her son, the defendant, and the Bob referred to was the deceased, who had been stabbed with a butcher knife in a bedroom of her home and had died at the steps when leaving the house. Code § 38-305; Hooks v. State, 215 Ga. 869 (7, 8) (114 SE2d 6); Conoway v. State, 171 Ga. 782, 784 (156 S.E. 664); Lampkin v. State, 87 Ga. 516 (4) (13 S.E. 523).
3. Error is enumerated on the denial of a mistrial because of the admission over timely objection of evidence that the deceased had been a man of good character and that he had a good reputation in the community. A search reveals no such motion appearing in the record or transcript. Thus, whether a mistrial should have been declared cannot be passed upon by this court and this enumeration presents no question *296 for review. Abrams v. State, 223 Ga. 216, 225 (154 SE2d 443).
4. All other enumerations are deemed abandoned, since none of them is argued or supported by citation of authority in the brief.
Judgment affirmed. Bell, C. J., and Deen, J., concur.